Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 26, 2021

                                           No. 04-21-00151-CV

                                     IN RE Jared MARTIN, Relator

                                           Original Proceeding 1

                                                  ORDER

       The joint motion to dismiss is GRANTED. This original proceeding is DISMISSED. As
requested by the motion, we tax costs of this proceeding against the party incurring the same.

        It is so ORDERED on May 26, 2021.



                                                                    _____________________________
                                                                    Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of May, 2021.

                                                                    _____________________________
                                                                    Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 2019-CI-07623, styled Martin v. Berridge Manufacturing Co., pending in
the 408th Judicial District Court, Bexar County, Texas, the Honorable Sid L. Harle presiding.